DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Teggatz et al. (US 11,101,845) discloses a wireless power transmission and communication system, with transmission of data packet.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose a wireless power transmitter comprising: a power converter configured to transfer a wireless power to a wireless power receiver; and a communicator/controller configured to control the wireless power, wherein the communicator/controller is further configured to: transmit, to the wireless power receiver, a bit pattern requesting permission to communicate; receive, from the wireless power receiver, a response packet granting the permission in response to the bit pattern; and transmit, to the wireless power receiver in a power transfer phase in which the wireless power is transferred, an auxiliary data transport (ADT) data packet after receiving the response packet, and wherein a header of the ADT data packet is set to a value informing a retransmission of a previous ADT data packet, based on receiving a not acknowledge (NAK) in response to the previous ADT data packet from the wireless power receiver.
	Claim 5 is allowable over the prior art of record, because the prior art of record does not disclose a method of transmitting a bit pattern, the method performed by a wireless power transmitter and comprising: transmitting, to a wireless power receiver, the bit pattern requesting permission to communicate; receiving, from the wireless power receiver, a response packet granting the permission in response to the bit pattern; and transmitting, to the wireless power receiver in a power transfer phase in which a wireless power is transferred, an auxiliary data transport (ADT) data packet after receiving the response packet, wherein a header of the ADT data packet is set to a value informing a retransmission of a previous ADT data packet, based on receiving a not acknowledge (NAK) in response to the previous ADT data packet from the wireless power receiver.
	Claim 9 is allowable over the prior art of record, because the prior art of record does not disclose a wireless power receiver comprising: a power pickup circuit configured to receive a wireless power from a wireless power transmitter; and a communicator/controller configured to control the wireless power, wherein the communicator/controller is further configured to: receive, from the wireless power transmitter, a bit pattern requesting permission to communicate; transmit, to the wireless power transmitter, a response packet granting the permission in response to the bit pattern; and receive, from the wireless power transmitter in a power transfer phase in which the wireless power is transferred, an auxiliary data transport (ADT) data packet after transmitting the response packet, and wherein a header of the ADT data packet is set to a value informing a retransmission of a previous ADT data packet, based on transmitting a not acknowledge (NAK) in response to the previous ADT data packet to the wireless power transmitter.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836